I am honoured, on this occasion, to represent His Excellency Mr. Andry Nirina Rajoelina, President of the Republic of Madagascar, and the entire Malagasy people. Taking the floor before the General Assembly is both a privilege and a duty, as our exchanges and contributions will forge the way forward and the future of our shared vision of a world of peace, prosperity and a United Nations of peoples.
I join those who spoke before me in sincerely congratulating the President of the General Assembly on his election. I am convinced that his conviction in the merits of, and commitment to, multilateralism will ensure concrete progress in addressing the various challenges that face the Organization, in line with the main theme of the seventy-fourth session of the General Assembly.
Let us no longer bury our heads in the sand. Our world has been torn apart for several decades by unprecedented crises, conflicts and ever-increasing inequalities. Every day, our planet is incrementally further threatened by our reckless excesses and irresponsible actions. Of course, we are committed to marshalling our strength to end all forms of poverty, combat inequality and address climate change, while also ensuring that no one is left behind. We have undeniably worked hard at all the major summits and conferences to achieve equitable and lasting human and economic development. However, the reality is that that is no longer enough.
Together we will need to redouble our efforts to eradicate poverty and promote and ensure quality education and inclusion. We will need to strengthen and coordinate our efforts to combat climate change, the consequences of which have become increasingly felt, and which unfortunately greatly worsen poverty and inequalities among peoples today. Compensating for decades of hesitation, and even inaction, is a responsibility incumbent upon every one of us.
Beyond words and statements, it is our obligation to do as much as humanly possible in terms of our initiatives and work. We will have to walk together to breathe new life into multilateralism, in which we believe, so that we, the peoples of the United Nations, can continue to always know what we stand for through the Organization, its values and, above all, its work.
With regard to my country, Madagascar, it is integrating ways of meeting the global challenges, with which it is familiar as a Member of the United Nations, within its own national ambitions and projects. I therefore reaffirm that, under the leadership of His Excellency President Rajoelina, Madagascar has set for itself the major goal of achieving emerging country status in the coming years in order to close the development gap.
Madagascar faces considerable challenges. Major structural and sectoral reforms are currently being launched, which we will pursue with unprecedented commitment and determination. The first challenge is that of consolidating the democratic process and governance and strengthening national unity. The Government is committed to and is implementing a policy of promoting and respecting individual and collective freedoms, respect for the separation of powers and the emergence of a responsible and dynamic civil society in which young people and women play an active role. Since the beginning of his term, the President of the Republic of Madagascar has deemed governance issues a national priority — based on the promotion of democracy, human rights, the fight against corruption, and social justice. That is clearly stipulated in our new general State policy, the urgency of which is undisputed. That is why the Government fully supports and takes action to implement it.
The State acts today as institutional guarantor to ensure respect for human rights in Madagascar — one of its main policy areas. To that end, the Malagasy Government is working assiduously to ensure that such issues are addressed appropriately and responsibly, both in terms of one-off news events and of fundamental issues related to the political and strategic dimensions of the issue of respect for human rights in Madagascar, such as security in rural and urban areas, the judicial and prison system, decentralization, the health-care and nutrition system and the education system. That involves complex undertakings that require new strategic guidelines and innovative and coordinated initiatives, as defined in our general State policy.
One of the first measures taken by the current Administration was restoring peace and security, in particular to protect those living in rural areas from the scourge of the dahalo, bandit fighters who steal cattle in the remote areas of Madagascar. Dahalo use deadly and unacceptable practices, and nothing stopped them until recently. They attack villages, rape women and girls, kill men and boys and steal herds to fuel an illegal zebu-trafficking network. It must stop. Fortunately, law enforcement officers are shouldering their responsibility to protect the lives and possessions of the population by making the ultimate sacrifice to win that fight.
I reaffirm the full commitment of the President of Madagascar and the entire Government to respect and promote human rights. The Government’s action is therefore in line with the need to guarantee the safety of the people and property and ensure equitable justice for all. We strongly condemn all forms of violence, regardless of the source, perpetrated outside of the law, and all forms of abuse of authority. That is why any deviation from those standards, in particular by some law enforcement officers, has led to criminal, administrative and disciplinary sanctions.
Prevention is also one of the pillars of our peace and security policy. Multiple initiatives and actions have been taken, in particular through the reform of the security sector, the redeployment of security forces, along with the construction of new local operating bases, the improvement of equipment for intervention units, the development of a bovine microchip programme, providing location-tracking devices for cattle, an export ban on zebus and the construction of new prisons to meet international standards for better prison conditions that are respectful of human rights.
In line with the 2030 Agenda for Sustainable Development, education and health are also among my country’s national priorities. Madagascar recognizes that its development capacity is based on its capacity to educate. To ensure that every citizen can participate in the life of the nation, the Malagasy Government is committed to ensuring education for all. Inclusive, equitable and high-quality education for all is an inalienable human right. It is also a measure of a society’s harmonious and sustainable development and the stability of a country.
We are committed to ensuring that all girls and boys, equally, complete quality primary and secondary education, which guarantees that their education was genuinely useful. With that in mind, we took the decision to build new local schools across the country, continue recruiting and training teachers, provide students with textbooks and tablets and continue the school-canteen programme for vulnerable schools to ensure good school retention rates. In addition, Madagascar is now voluntarily committed to making health care accessible to all, by building new local hospitals, improving the quality of medical facilities and services through existing training in health-care, recruiting health-care personnel, strengthening the skills of medical teams and improving the management of the public health system, in particular by implementing the universal health coverage policy.
The second challenge faced by emerging economies is that of ensuring inclusive economic growth that seeks to reduce poverty and inequality. Our Government firmly believes that economic development is possible because human capital remains a priority and is now at the heart of all our initiatives and actions. Madagascar is a young, dynamic nation, led by a strong, visionary and inclusive leadership. With that conviction, Madagascar therefore aims to put an end to the paradox of being a country with recognized potential but marked by unprecedented poverty, insecurity and inequality. Making up for lost time in our national development process, which the country has endured for nearly 60 years now, lies at the heart of the vision and commitment of President Rajoelina.
The Madagascar plan for the period 2019 to 2023 will lead our country in its structural and dimensional transformation to accelerate its economic growth. Based on a five-year strategic framework, Madagascar essentially seeks to double its electricity production by developing its renewable energy capacities; develop 100,000 hectares to achieve self-sufficiency in rice production; support a diversified industrialization programme to ensure added value in priority value chains, such as tourism, transport, mines, agroindustry, fishing, animal husbandry and cultural industries; promote entrepreneurship among women and young people; build 50,000 new homes across the country; build and rehabilitate roads, including in rural areas, ports, airports and markets throughout Madagascar; provide the population with access to drinking water and sanitation; build new sports and cultural infrastructure; promote decent work for all, with social protection mechanisms for all workers, and constantly improve the business climate, while ensuring that savings are passed on not only to private investors but also the people and the State.
Madagascar genuinely seeks to achieve the Sustainable Development Goals. My Government is working to ensure the effective use of methods and approaches and the efficient use of resources. The State made the decision to rely on its own strength to mobilize domestic resources to fund its development plan. Nevertheless, Madagascar also relies on international solidarity, support and opportunities in order to accelerate the implementation of the 2030 Agenda.
The third major challenge is the environment. The Paris Agreement on Climate Change enabled all signatory countries to make a concrete commitment to combating rising temperatures through nationally determined contributions. However, one cannot but note that all the contributions to which the signatory countries have so far committed themselves are not sufficient to achieve the objectives set out in the Agreement. Based on the principle of common but differentiated responsibilities, I call on the signatory countries to assume their responsibilities so as to ensure that the necessary efforts and resources are mobilized with a view to reverse the current trend, because the most vulnerable countries are often the ones that bear the brunt of climate change.
Despite being responsible for less than 1 per cent of the world’s greenhouse-gas emissions, Madagascar is feeling the full impact of climate change, including increasingly frequent and violent tropical cyclones, drought, flooding and disruptions to the agricultural calendar. However, Madagascar is aware of its responsibility and is now showing firm political will in the collective effort to mobilize against climate change. In that context, Madagascar is relentlessly pursuing efforts to preserve and conserve biodiversity and existing natural and environmental resources while committing to the implementation of a bold and ambitious reforestation programme covering an area of at least 200,000 hectares over five years, by planting 20 million trees each year, so that Madagascar can return to its former self, namely the Green Island.
It is worth pointing out the multiple consequences of climate change in the south of the country and the Government’s strong political will to provide structural and ambitious responses to them. The upcoming round table on the implementation of the integrated development strategy for the South, with the United Nations co-chairing alongside the national authorities, will undoubtedly constitute a concrete commitment to enhance the value of global partnership.
In dealing with national challenges, my country strongly supports the promotion of the values of peace, social justice, human rights, responsible governance, inclusiveness and the fostering of pride and dignity among the entire Malagasy population. All this is the basis for our long-awaited emergence.
The United Nations is a major partner for Madagascar and has always been an indispensable ally in the course of my country’s contemporary history. The recent electoral process was a major step that illustrates once again the determination of an entire population to catch up on its development.
Before ending my statement, let me say that we have a common mission, which is to find, together, a model of mobilization, partnership and cooperation that strikes a new balance so that, together, we can achieve our common goal of sustainable development. We face the same challenges and we will have to work together, as our best interest is the same, namely, our shared planet. I believe that this is a unifying vision that will constantly guide our steps and inspire each and every one of us to strive for a better, fairer and more forward-looking world, a world of dialogue, cooperation and shared prosperity.
